DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2020 has been entered.
 
This a response to Applicant’s request for continued examination filed on 11 November 2020, wherein: 
Claims 1 and 20 are amended.
Claim 2, 4, 8, 13-19, and 21 are cancelled.
Claims 3, 5-7, and 9-12 are previously presented.
Claims 22 and 23 are new.
Claims 1, 3, 5-7, 9-12, 20, 22, and 23 are pending.

Claim Objections
Claim 1, 3, 5-7, 9-12, 22 and 23 objected to because of the following informalities:  
Claim limitations are either ending with semi-colons or commas.  Uniformity is recommended.  See, for example, at least claim 1 in comparison to claim 22.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, this claim is dependent on canceled claim 17.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, claim 6 is construed as dependent on independent claim 1.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1, 3, 5-7, 9-12, 22 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  

Independent claims 1 and 20 recite training a subject to improve the subject’s ability to report pain accurately and selecting the subject for a clinical trial of analgesics, the method comprising acts of: a) determining a reported pain threshold level and a reported pain tolerance level of the subject for a selected type of noxious stimulus; b) applying, to the subject, a plurality of noxious stimuli of the selected type, wherein: the plurality of noxious stimuli have different intensities; the different intensities are between the reported pain threshold level and the reported pain tolerance level of the subject; and the plurality of noxious stimuli are applied in a random order of intensity; c) recording, for each noxious stimulus of the plurality of noxious stimuli, a corresponding evoked pain rating reported by the subject using a standard pain reporting scale; d) quantifying a pain reporting accuracy of the subject, comprising analyzing the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli and determining at least one of: a Coefficient of Variation (COV), an Intraclass Correlation Coefficient, and an R2 curve fit statistic from a least squares fit to psychophysical function; e) providing feedback to the subject regarding the pain reporting accuracy of the subject; and f) after completing acts b) - e) in their entireties, repeating the acts b) - e) one or more times, wherein at least one instance of the act e) comprises: identifying at least one inconsistency in the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli, the at least one inconsistency comprising first and second noxious stimuli of the plurality of noxious stimuli such that the first noxious stimulus has a first intensity, the second noxious stimulus a second intensity higher than the first intensity, but a second evoked pain rating reported by the subject in response to the second noxious stimulus is lower than a first evoked pain rating reported by the subject in response to the first noxious stimulus (or, as in claim 20, wherein at least one instance of the act e) comprises: identifying at least one inconsistency in the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli, 2 curve fit statistic of about 0.6, 0.7, 0.8, 0.9, or 1.0; g) determining a response profile of the subject to the selected type of noxious stimulus, wherein the response profile is determined based at least in part on the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli, wherein the response profile indicates a relationship between intensity of the selected type of noxious stimulus and evoked pain rating on the standard pain reporting scale; h) estimating the relationship between intensity of the selected type of noxious stimulus and evoked pain rating, comprising applying a curve fitting technique to the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli; i) identifying the subject as an accurate pain reporting subject when the subject has a selected reporting accuracy comprising at least one of: a COV of less than 1, an intraclass correlation coefficient of greater than 0.8, and an R2 curve fit statistic of about 0.6. 0.7, 0.8, 0.9, or 1.0; and j) selecting the accurate pain reporting subject for inclusion in a clinical trial for analgesics.  
The claims further recite wherein the acts b) - e) are repeated at least two times; or wherein the selected type of noxious stimulus comprises thermal stimulus; or wherein the natural index pain comprises knee pain from osteoarthritis; or wherein the selected type of noxious stimulus comprises mechanical pressure; or wherein the plurality of noxious stimuli are applied in discrete interval levels, evenly spaced between the reported pain threshold level and the reported pain tolerance level of the subject; wherein the plurality of noxious stimuli are 2 curve fit statistic from a least squares fit to psychophysical function, wherein the R2 curve fit statistic is a deviation from the psychophysical function represented by a general form equation:  ψ = k(Ф - Ф0)n, wherein Ф0 is a constant value corresponding to "threshold," ψ is a psychological magnitude, which is a power function of a physical magnitude Ф, and n is an exponent of the psychophysical function relating a psychological magnitude to a stimulus magnitude.
The process of training a subject to improve the subject’s ability to report pain accurately and selecting the subject for a clinical trial of analgesics amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by merely collecting information, analyzing the information, and reporting the results of the collection and analysis.  The determining, recording, identifying, estimating, comparing, providing feedback, repeating of these steps, and selecting also amount to the abstract idea grouping of mental processes because they are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Furthermore, the recording, determining, quantifying, identifying, estimating, providing feedback, and repeating of these steps also amount to the abstract idea grouping of mathematical concepts because they recite mathematical relationships and calculations and the quantifying steps also recite mathematical formulas or equations.  Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES).
This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to integrate the exception into a practical 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed processes do not require the use of a particular machine, nor do they result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  In particular, no machine, computer, nor any additional element is recited in the claims.  Thus, the claims are construed as performed entirely by a human.  This also provides that the claims do not result in an improvement to the technology or computer functions employed as no particular technology or computer are identified. This also evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of a computer system.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  For instance, while the claims identify that the claimed invention is for training a subject to improve the subject's ability to report pain accurately, it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, based on all of the 
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed processes do not require the use of a particular machine, nor do they result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The Court in Electric Power Group opined, “a large portion of the lengthy claims is devoted to enumerating types of information and information sources available.  But merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.  The claims in this case do not even require a new source or type of information, or new techniques for analyzing it.  As a result, they do not require an arguably inventive set of Electric Power Group at pg. 9.  This relates to the instant claims because independent claims 1 and 20, along with the dependent claims, select information (stimulus intensity and reports of natural pain and the pain induced by the stimulus) for collection, analysis, and display (claims as selection) which does nothing significant to differentiate the process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas.  The claims do not recite any specific rules with specific characteristics that improve the functionality of a computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  This is further evidenced in the specification which identifies that the determining steps could be performed by “any art-recognized methods”.  See pg. 7, second paragraph for determining threshold and tolerance level; pg. 7, third paragraph for pain matching; pg. 10, V. Training Feedback for providing feedback; pg. 11, third paragraph for quantification and analysis of the reported pain; pg. 12, VII. Pain Rating Scales for pain reporting methods; and pg. 12, VIII, Evoked Pain Modality.  As pointed out in the Office Action mailed 20 July 2017, there are no additional elements.  An absence of additional elements cannot amount to significantly more than the judicial exception.  Therefore, the claims are entirely directed to the abstract idea.  This further demonstrates a lack of a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself, both individually and in combination (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 1, 3, 5-7, 9-12, 20, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross et al. (US 2006/0052720, hereinafter referred to as Ross) in view of Katz1 (NPL, Improving Assay Sensitivity in Analgesic Proof-of-Concept) and CEFAR PAINMATCHER AB (WO 01/13793, hereinafter referred to as CEFAR).

 Regarding claim 1, Ross teaches a method of training a subject to improve the subject’s ability to report pain accurately and selecting the subject for a clinical trial of analgesics, the method comprising acts of:
a) determining a reported pain threshold level and a reported pain tolerance level of the subject (Ross, Fig. 3 is a flow chart of determining the threshold and tolerance levels of a subject in response to an evoked pain stimulus. pg. 8, para. 74-75, "The control flow of FIG. 3 begins with step 302 and moves immediately to step 304. In step 304, a first noxious stimulus is applied to a normative site on the human, wherein the first noxious stimulus is applied below a pain threshold of the human. In step 306, a first information associated with the first noxious stimulus is recorded. In step 308, a second noxious stimulus is applied to a source of the pain in the human, wherein the second noxious stimulus is applied until pain threshold is reached.  In step 310, a second information associated with the second noxious stimulus is recorded. In step 312, the second noxious stimulus is increased until pain tolerance is reached. In step 314, a third information associated with the second noxious stimulus is recorded. In step 316, the for a selected type of noxious stimulus (This is considered nonfunctional descriptive language as it does not result in a structural or functional difference with respect to prior art and is not held to serve as a limitation on the claim.  See In re Schreiber, 44 USPQ2d 1429 (CAFC 1997).  Regardless, Ross teaches this limitation at pg. 6, para. 54 which discloses several types of noxious stimuli and that each of the types is specifically chosen to match the individual subject's pain syndrome.); 
b) applying, to the subject, a plurality of noxious stimuli (Ross, Fig. 2, Apply noxious stimuli to patient and take measurements 204) of the selected type (Ross, pg. 6, para. 54 discloses several types of noxious stimuli and that each of the types is specifically chosen to match the individual subject's pain syndrome.), wherein:
	the plurality of noxious stimuli have different intensities (Ross, Fig. 3 discloses that the plurality of noxious stimuli have different intensities.);
	the different intensities are between the reported pain threshold level and the reported pain tolerance level of the subject (Ross, pg. 5, para. 46, “One embodiment of the present invention uses IASP [International Association for the Study of Pain] defined levels of the pain experience (specifically, pain threshold and pain tolerance levels). pg. 6, para. 55, "The present invention combines the patient's subjective pain response with a precise measured stimulus and a comprehensively monitored physiologic response profile. Each patient subject acts as his own control.  One critical aspect of the test paradigm is that the chosen painful stimulus is first applied to a non-painful 'normative' test site.  The choice of the neutral site allows the testing algorithm to create a patient-specific 'pain experience' baseline.  Thus, this step therefore mitigates consideration of many pre-existing substrates of an individual's pain experience (genetics, cultural heritage, and many learned behaviors). These chronic features ; 
c) recording, for each noxious stimulus of the plurality of noxious stimuli, a corresponding evoked pain rating reported by the subject using a standard pain reporting scale (Ross, pg. 6, para. 55, "The present invention combines the patient's subjective pain response with a precise measured stimulus and a comprehensively monitored physiologic response profile.");
and
displaying, to the subject, data relating to the at least one inconsistency comprising the first and second noxious stimuli and the first and second evoked pain ratings (Ross, pg. 7, para. 59 discloses that the data relating to the noxious stimuli and pain ;
f) after completing acts b) - e) in their entireties (Ross, Fig. 3 uses arrows from step to succeeding step, thereby indicating that each step is completed before continuing on to the next step, as opposed to any steps being performed simultaneously.), repeating the acts b) - e) one or more times (Ross, Fig. 3, Return to 302 until three cycles are completed 320.), wherein the first noxious stimulus has a first intensity, the second noxious stimulus has a second intensity higher than the first intensity (Ross, Fig. 3, First noxious stimulus applied to normative site 304 - Second noxious stimulus applied to site of pain - until patient can no longer tolerate 316);
g) determining a response profile of the subject to the selected type of noxious stimulus, wherein the response profile is determined based at least in part on the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli, wherein the response profile indicates a relationship between intensity of the selected type of noxious stimulus and evoked pain rating on the standard pain reporting scale (Ross, pg. 6, para. 55, "The present invention combines the patient's subjective pain response with a precise measured stimulus and a comprehensively monitored physiologic response profile.")
Ross does not explicitly teach wherein the plurality of noxious stimuli are applied in a random order of intensity.
However, CEFAR explicitly teaches wherein the plurality of noxious stimuli are applied in a random order of intensity (CEFAR, pg. 4, lines 15-18, “In one embodiment of the invention, the apparatus is devised to selectively, in a predetermined or random scheme, alternately deliver a first physical stimulus that is comparable with an affective component of the . 
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the random order of CEFAR in Ross for the plurality of noxious stimuli to be applied in a random order of intensity because “When conducting measurements on different types of sensations it is also psychologically appropriate to vary the type of stimulation in order to separate the sensations in the mind of the measured person (CEFAR, pg. 4, lines 12-15).”
Ross does not explicitly teaches d) quantifying a pain reporting accuracy of the subject, comprising analyzing the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli and determining at least one of: a Coefficient of Variation (COV), an Intraclass Correlation Coefficient, and an R2 curve fit statistic from a least squares fit to psychophysical function; and e) providing instructional feedback to the subject regarding the accuracy and/or reliability of their pain reporting.
However, Katz teaches d) quantifying a pain reporting accuracy of the subject, comprising analyzing the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli and determining at least one of: a Coefficient of Variation (COV), an Intraclass Correlation Coefficient, and an R2 curve fit statistic from a least squares fit to psychophysical function (Katz, pg. 33, Frequency Plots for Pain Reporting Skill, plots for CoV (Coefficient of Variation), ICC (Intraclass Correlation Coefficient), and R2.  Pain Reporting Skill is construed as pain reporting accuracy of the subject.).
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Ross with the teachings of Katz to d) determine a pain reporting accuracy of the subject by analysis of data collected and e) providing feedback to the subject regarding the pain reporting accuracy because the intent of Katz is to improve assay sensitivity (Katz, title), which is to improve the accuracy and/or reliability of the 
Ross does not explicitly teach the at least one inconsistency comprising first and second noxious stimuli of the plurality of noxious stimuli such that the first noxious stimulus has a first intensity, the second noxious stimulus has a second intensity higher than the first intensity, but a second evoked pain rating reported by the subject in response to the second noxious stimulus is lower than a first evoked pain rating reported by the subject in response to the first noxious stimulus. 
Katz teaches the at least one inconsistency comprising first and second noxious stimuli of the plurality of noxious stimuli, the first noxious stimulus has a first intensity, the second noxious stimulus has a second intensity higher than the first intensity, but a second evoked pain rating reported by the subject in response to the second noxious stimulus is different from a first evoked pain rating reported by the subject in response to the first noxious stimulus (Katz, pg. 34 and 38 identify pre- vs. post-exercise VAS scores in “good" vs. “bad” pain reporters. pg. 35, “Poor reporters of experimental pain also poorly discriminate pre- vs. post-exercise OA pain.).
Katz does not explicitly teach the second noxious stimulus having a second evoked pain rating reported by the subject in response to the second noxious stimulus which is lower than a first evoked pain rating reported by the subject in response to the first noxious stimulus.
However, at the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art for the at one least inconsistency in Katz to include the second noxious stimulus having a second evoked pain rating reported by the subject in response to the second noxious stimulus which is lower than a first evoked pain rating reported by the subject in 
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the inconsistency identification of Katz in the process of Ross because the intent of Katz is to improve assay sensitivity (Katz, title), which is to improve the accuracy of the subject pain reporting.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results. 
Ross does not explicitly teach wherein the acts b) - e) are repeated until the subject achieves a pain reporting accuracy with a Coefficient of Variation of less than 1, an Intraclass Correlation Coefficient of greater than 0.8, and/or an R2 curve fit statistic of about 0.6, 0.7, 0.8, 0.9, or 1.0.
Although Katz teaches the pain reporting accuracy and/or reliability of the subject is determined using a Coefficient of Variation, Intraclass Correlation Coefficient, R2 curve fit statistic from a least squares fit to psychophysical function (Katz, pg. 33, Frequency Plots for Pain Reporting Skill,  plots for CoV (Coefficient of Variation), ICC (Intraclass Correlation Coefficient).  Pain Reporting Skill is construed as pain reporting accuracy and/or reliability of the subject.  The best fit curve in CoV is from 0 - 1.00, in ICC is from 0.80 - 1.00, in R2 is from 0.50 - 1.00.), Katz does not expressly teach wherein the acts b) - e) are repeated until the subject achieves a pain reporting accuracy with a Coefficient of Variation of less than 1, an Intraclass Correlation Coefficient of greater than 0.8, and/or an R2 curve fit statistic of about 0.6, 0.7, 0.8, 0.9, or 1.0. (Bolded for emphasis).
However, at the time of the claimed invention, it would have been an obvious matter of design choice to a person having ordinary skill in the art for repeating the acts b) - e) in Ross in view of Katz until the subject achieves a pain reporting accuracy with a Coefficient of Variation of less than 1, an Intraclass Correlation Coefficient of greater than 0.8, and/or an R2 curve fit statistic of about 0.6, 0.7, 0.8, 0.9, or 1.0 because one of ordinary skill would have been expected to determine the optimum design for a particular use.  
Ross teaches performing statistical analysis on the relationship between intensity of the selected of noxious stimulus and evoked pain rating (Ross, pg. 8, para. 77 discloses performing the statistical analysis).
Ross does not explicitly teach h) estimating the relationship between intensity of the selected type of noxious stimulus and evoked pain rating, comprising applying a curve fitting technique to the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli.
Katz teaches h) estimating the relationship between intensity of the selected type of noxious stimulus and evoked pain rating, comprising applying a curve fitting technique to the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli (Katz, pg. 33 shows Frequency Plots for Pain Reporting Skill with plots for CoV (Coefficient of Variation), ICC (Intraclass Correlation Coefficient), and R2.  This demonstrates that Katz inherently teaches this limitation because the instant specification identifies CoV, ICC, and R2 as statistics generated from a curve fitting technique (pg. 4, para. 2, “curve fit statistics").).
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the application of a curve fitting technique of Katz in the statistical analysis of Ross because curve fitting is a standard technique for statistical analysis that was well understood at the time.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results.
Ross does not explicitly teach i) identifying the subject as an accurate pain reporting subject when the subject has a selected reporting accuracy comprising at least one of: a COV of less than 1, an intraclass correlation coefficient of greater than 0.8, and an R2 curve fit statistic 
However, Katz teaches i) identifying the subject as an accurate pain reporting subject when the subject has a selected reporting accuracy comprising at least one of: a COV of less than 1, an intraclass correlation coefficient of greater than 0.8, and an R2 curve fit statistic of about 0.6. 0.7, 0.8, 0.9, or 1.0 (Katz, pg. 28, Identifying “accurate” pain reporters; pg. 33, Frequency Plots for Pain Reporting Skill,  plots for CoV (Coefficient of Variation), ICC (Intraclass Correlation Coefficient).  Pain Reporting Skill is construed as pain reporting accuracy and/or reliability of the subject.  The best fit curve in CoV is from 0 - 1.00, in ICC is from 0.80 - 1.00, in R2 is from 0.50 - 1.00.).
j) selecting the accurate pain reporting subject for inclusion in a clinical trial for analgesics (Katz, pg. 55, Identify and eliminate sources of variability in study conduct, Screen out patients who can’t report pain accurately.  Eliminating sources of variability and screening out patients who can’t report pain accurately is construed as selecting the accurate pain reporting subject because removing the inaccurate pain reporters leaves only the accurate pain reporters.).
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the identification and selection of accurate pain reporting subjects of Katz in the modified process of Ross because the intent of Katz is to improve assay sensitivity (Katz, title), which is to improve the accuracy of the subject pain reporting.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results.

Regarding claim 3, Ross in view of Katz and CEFAR teaches the method of claim 1, wherein the acts b) - e) are repeated at least two times (Ross, Fig. 3, Return to 302 until three cycles are completed 320.). 

Regarding claim 5, Ross in view of Katz and CEFAR teaches the method of claim 1.
Ross teaches several types of noxious stimuli at pg. 6, para. 54, and that thermal stimulus is a known type of noxious stimulation (Ross, pg. 6, para. 51). 
Ross does not explicitly teach wherein the selected type of noxious stimulus comprises thermal stimulus.
Katz explicitly teaches wherein the selected type of noxious stimulus comprises thermal stimulus (Katz, pg. 31-32 explicitly disclose heat stimuli and temperature as the x-axis.).
At the time of the claimed invention, it would have been an obvious matter of design choice to a person having ordinary skill in the art to include the thermal stimulus of Katz in the modified process of Ross because Examiner takes Official Notice that thermal stimulus is a known type of noxious stimulation and one of ordinary skill would have been expected to determine the optimum design for a particular use.

Regarding claim 6, Ross in view of Katz and CEFAR teaches the method of claim 17.
Ross teaches wherein the natural index pain comprises pain from osteoarthritis (Ross, pg. 7, para. 66, "The present invention includes clinical modules for exercising the method of the present invention for the major subtypes of conditions that are anticipated.  Modules exist for each of the following conditions:… (c) arthritic traumatic and non-traumatic conditions."  pg. 7, para. 67, “Each testing protocol is comprised of one or more of five basic testing paradigms: 1) joint pain."  Knee pain is a joint pain from osteoarthritis which falls under (c) arthritic traumatic and non-traumatic conditions.).
Ross does not explicitly teach wherein the natural index pain comprises knee pain from osteoarthritis.
wherein the natural index pain comprises knee pain from osteoarthritis (Katz, pg. 38, "Less than 50% agreement between pre-post change in VAS compared to 'gold standard' interview in knee OA study."  pg. 39, "Subjects adjust thermode temp until painheat = painOA (forced choice staircase procedure)."
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ross and Katz for the natural index pain to be knee pain from osteoarthritis because the knee is one of the joints most commonly affected by osteoarthritis.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results.

Regarding claim 7, Ross in view of Katz and CEFAR teaches the method of claim 1, wherein the selected type of noxious stimulus comprises mechanical pressure (Ross, pg. 8, para. 76, "In one embodiment of the present invention, the first information, the second information, the third information and the fourth information each comprise at least one of… an amount of pressure applied to a portion of the human.").

Regarding claim 9, Ross in view of Katz and CEFAR teaches the method of claim 1, wherein the plurality of noxious stimuli are applied in discrete interval levels, evenly spaced between the reported pain threshold level and the reported pain tolerance level of the subject (Ross, pg. 8, para. 69, "During the first 10 seconds, there is a relatively quick ramp of increasing noxious stimulation with monitoring of the patient's voiced response (according to established principles).").

Regarding claim 10, Ross in view of Katz and CEFAR teaches the method of claim 9. 
Ross does not explicitly teach wherein the plurality of noxious stimuli are applied in 5 to 9 interval levels.
wherein the plurality of noxious stimuli are applied in 5 to 9 interval levels (Katz, pg. 31 and 32 show the plurality of noxious stimuli are applied in 7 interval levels, which is between 5 and 9.).
At the time of the claimed invention, it would have been an obvious matter of design choice to a person having ordinary skill in the art to include the interval levels of Katz in the modified process of Ross for the plurality of noxious stimuli to be applied in 5 to 9 interval levels because the number of interval levels is arbitrary as long as it produces statistically significant data for the task at hand, thus one of ordinary skill would have been expected to determine the optimum design for a particular use.

Regarding claim 11, Ross in view of Katz and CEFAR teaches the method of claim 9, wherein each interval level of the selected type of noxious stimulus is applied between 3 and 7 times to the subject during a single session (Ross, Fig. 3, Return to 302 until three cycles are completed 320; pg. 8, para. 69, "For each type of noxious stimulation and site, this cycle is repeated three times.").
Alternatively, to the extent that Ross does not teach the limitations of claim 11, Katz also teaches limitation at pg. 31 and 32 wherein each interval level of the selected type of noxious stimulus (heat) is applied 7 times during a single session.
At the time of the claimed invention, it would have been an obvious matter of design choice to a person having ordinary skill in the art to include the interval levels of Katz in the modified process of Ross for each interval level of the selected type of noxious stimulus is applied between 3 and 7 times to the subject during a single session because one of ordinary skill would have been expected to determine the optimum design for a particular use.

Regarding claim 12, Ross in view of Katz and CEFAR teaches the method of claim 1.
 wherein the standard pain reporting scale comprises a numerical rating scale (NRS) or a visual analog scale (VAS).
However, Katz explicitly teaches wherein the standard pain reporting scale comprises a numerical rating scale (NRS) or a visual analog scale (VAS) (Katz, pg. 31, “Subjects rate 7 heat stimuli for pain level 7 times using VAS.”).
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ross and Katz for the standard pain reporting scale to comprise a numerical rating scale (NRS) or a visual analog scale (VAS) because the NRS and VAS are two of the most well-known and used scales for reporting pain in the pertinent industry.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results.

Regarding claim 20, Ross teaches a method of training a subject to improve the subject’s ability to report pain accurately and to select the subject for a clinical trial of analgesics, the method comprising acts of:
a) determining a reported pain threshold level and a reported pain tolerance level of the subject (Ross, Fig. 3 is a flow chart of determining the threshold and tolerance levels of a subject in response to an evoked pain stimulus. pg. 8, para. 74-75, "The control flow of FIG. 3 begins with step 302 and moves immediately to step 304. In step 304, a first noxious stimulus is applied to a normative site on the human, wherein the first noxious stimulus is applied below a pain threshold of the human. In step 306, a first information associated with the first noxious stimulus is recorded. In step 308, a second noxious stimulus is applied to a source of the pain in the human, wherein the second noxious stimulus is applied until pain threshold is reached.  In step 310, a second information associated with the second noxious stimulus is recorded. In step 312, the second noxious stimulus is increased until pain tolerance is reached. In step 314, a third information associated with the second noxious stimulus is recorded. In step 316, the for a selected type of noxious stimulus (This is considered nonfunctional descriptive language as it does not result in a structural or functional difference with respect to prior art and is not held to serve as a limitation on the claim.  See In re Schreiber, 44 USPQ2d 1429 (CAFC 1997).  Regardless, Ross teaches this limitation at pg. 6, para. 54 which discloses several types of noxious stimuli and that each of the types is specifically chosen to match the individual subject's pain syndrome.); 
b) applying, to the subject, a plurality of noxious stimuli (Ross, Fig. 2, Apply noxious stimuli to patient and take measurements 204) of the selected type (Ross, pg. 6, para. 54 discloses several types of noxious stimuli and that each of the types is specifically chosen to match the individual subject's pain syndrome.), wherein:
		the plurality of noxious stimuli have different intensities (Ross, Fig. 3 discloses that the plurality of noxious stimuli have different intensities.);
		the different intensities are between the reported pain threshold level and the reported pain tolerance level of the subject (Ross, pg. 5, para. 46, “One embodiment of the present invention uses IASP [International Association for the Study of Pain] defined levels of the pain experience (specifically, pain threshold and pain tolerance levels). pg. 6, para. 55, "The present invention combines the patient's subjective pain response with a precise measured stimulus and a comprehensively monitored physiologic response profile. Each patient subject acts as his own control.  One critical aspect of the test paradigm is that the chosen painful stimulus is first applied to a non-painful 'normative' test site.  The choice of the neutral site allows the testing algorithm to create a patient-specific 'pain experience' baseline.  Thus, this step therefore mitigates consideration of many pre-existing substrates of an individual's pain experience (genetics, cultural heritage, and many learned behaviors). These chronic features ; 
c) recording, for each noxious stimulus of the plurality of noxious stimuli, a corresponding evoked pain rating reported by the subject using a standard pain reporting scale (Ross, pg. 6, para. 55, "The present invention combines the patient's subjective pain response with a precise measured stimulus and a comprehensively monitored physiologic response profile.");
f) after completing acts b) - e) in their entireties (Ross, Fig. 3 uses arrows from step to succeeding step, thereby indicating that each step is completed before continuing on to the next step, as opposed to any steps being performed simultaneously.), repeating the acts b) - e) one or more times (Ross, Fig. 3, Return to 302 until three cycles are completed 320.), wherein the first noxious stimulus has a first intensity, the second noxious stimulus has a second intensity higher than the first intensity (Ross, Fig. 3, First noxious stimulus applied to normative site 304 - Second noxious stimulus applied to site of pain - until patient can no longer tolerate 316).
and
displaying, to the subject, data relating to the at least one inconsistency comprising the first and second noxious stimuli and the first and second evoked pain ratings (Ross, pg. 7, para. 59 discloses that the data relating to the noxious stimuli and pain ratings is gathered, analyzed, and displayed.  Also, pg. 8, para. 68, “In step 208, the results of the determination are presented to the patient 102, the physician 104 or both via, for example, a computer display 124 for displaying these results.”).
Ross does not explicitly teach wherein the plurality of noxious stimuli are applied in a random order of intensity.
However, CEFAR explicitly teaches wherein the plurality of noxious stimuli are applied in a random order of intensity (CEFAR, pg. 4, lines 15-18, “In one embodiment of the invention, the apparatus is devised to selectively, in a predetermined or random scheme, alternately deliver a first physical stimulus that is comparable with an affective component of the sensation and a second physical stimulus that is comparable with a sensory component of the sensation.”). 
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the random order of CEFAR in Ross for the plurality of noxious stimuli to be applied in a random order of intensity because “When conducting measurements on different types of sensations it is also psychologically appropriate to vary the type of stimulation in order to separate the sensations in the mind of the measured person (CEFAR, pg. 4, lines 12-15).”

However, Katz teaches d) quantifying a pain reporting accuracy of the subject, comprising analyzing the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli and determining at least one of: a Coefficient of Variation (COV), an Intraclass Correlation Coefficient, and an R2 curve fit statistic from a least squares fit to psychophysical function (Katz, pg. 33, Frequency Plots for Pain Reporting Skill, plots for CoV (Coefficient of Variation), ICC (Intraclass Correlation Coefficient), and R2.  Pain Reporting Skill is construed as pain reporting accuracy of the subject.).
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Ross with the teachings of Katz to d) quantify a pain reporting accuracy of the subject and e) providing feedback to the subject regarding the pain reporting accuracy because the intent of Katz is to improve assay sensitivity (Katz, title), which is to improve the accuracy and/or reliability of the subject pain reporting.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results.
Ross does not explicitly teach the at least one inconsistency comprising first and second noxious stimuli of the plurality of noxious stimuli such that the first and second noxious stimuli have a same intensity, but a first evoked pain rating reported by the subject in response to the first noxious stimulus is different from a second evoked pain rating reported by the subject in response to the second noxious stimulus. 
Katz teaches the at least one inconsistency comprising first and second noxious stimuli of the plurality of noxious stimuli such that the first and second noxious stimuli have a same intensity, but a first evoked pain rating reported by the subject in response to the first noxious stimulus is different from a second evoked pain rating reported by the subject in response to the second noxious stimulus (Katz, pg. 34 and 38 identify pre- vs. post-exercise VAS scores in “good" vs. “bad” pain reporters. pg. 35, “Poor reporters of experimental pain also poorly discriminate pre- vs. post-exercise OA pain.”  A bad pain report is construed as rating evoked pain differently even though the noxious stimuli had the same intensity.).
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the inconsistency identification of Katz in the process of Ross because the intent of Katz is to improve assay sensitivity (Katz, title), which is to improve the accuracy of the subject pain reporting.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results. 
Ross does not explicitly teach wherein the acts b) - e) are repeated until the subject achieves a pain reporting accuracy with a Coefficient of Variation of less than 1, an Intraclass Correlation Coefficient of greater than 0.8, and/or an R2 curve fit statistic of about 0.6, 0.7, 0.8, 0.9, or 1.0.
Although Katz teaches the pain reporting accuracy and/or reliability of the subject is determined using a Coefficient of Variation, Intraclass Correlation Coefficient, R2 curve fit statistic from a least squares fit to psychophysical function (Katz, pg. 33, Frequency Plots for Pain Reporting Skill,  plots for CoV (Coefficient of Variation), ICC (Intraclass Correlation Coefficient).  Pain Reporting Skill is construed as pain reporting accuracy and/or reliability of the subject.  It is worth noting that the best fit curve in CoV is from 0 - 1.00, in ICC is from 0.80 - 1.00, in R2 is from 0.50 - 1.00.), Katz does not expressly teach wherein the acts b) - e) are repeated until the subject achieves a pain reporting accuracy with a Coefficient of Variation of less than 1, an Intraclass Correlation Coefficient of greater than 0.8, an R2 of greater than 0.5, and/or a triangulation residual of less than 20% of a range of the standard pain reporting scale.  
 wherein the acts b) - e) in Ross in view of Katz are repeated until the subject achieves a pain reporting accuracy with a Coefficient of Variation of less than 1, an Intraclass Correlation Coefficient of greater than 0.8, an R2 of about 0.6, 0.7, 0.8, 0.9, or 1.0 because one of ordinary skill would have been expected to determine the optimum design for a particular use.  
Ross teaches performing statistical analysis on the relationship between intensity of the selected of noxious stimulus and evoked pain rating (Ross, pg. 8, para. 77 discloses performing the statistical analysis).
Ross does not explicitly teach h) estimating the relationship between intensity of the selected type of noxious stimulus and evoked pain rating, comprising applying a curve fitting technique to the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli.
Katz teaches h) estimating the relationship between intensity of the selected type of noxious stimulus and evoked pain rating, comprising applying a curve fitting technique to the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli (Katz, pg. 33 shows Frequency Plots for Pain Reporting Skill with plots for CoV (Coefficient of Variation), ICC (Intraclass Correlation Coefficient), and R2.  This demonstrates that Katz inherently teaches this limitation because the instant specification identifies CoV, ICC, and R2 as statistics generated from a curve fitting technique (pg. 4, para. 2, “curve fit statistics").).
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the application of a curve fitting technique of Katz in the statistical analysis of Ross because curve fitting is a standard technique for statistical analysis that was well understood at the time.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results.

j) selecting the accurate pain reporting subject for inclusion in a clinical trial for analgesics.
However, Katz teaches i) identifying the subject as an accurate pain reporting subject when the subject has a selected reporting accuracy comprising at least one of: a COV of less than 1, an intraclass correlation coefficient of greater than 0.8, and an R2 curve fit statistic of about 0.6. 0.7, 0.8, 0.9, or 1.0 (Katz, pg. 28, Identifying “accurate” pain reporters; pg. 33, Frequency Plots for Pain Reporting Skill,  plots for CoV (Coefficient of Variation), ICC (Intraclass Correlation Coefficient).  Pain Reporting Skill is construed as pain reporting accuracy and/or reliability of the subject.  The best fit curve in CoV is from 0 - 1.00, in ICC is from 0.80 - 1.00, in R2 is from 0.50 - 1.00.); and 
j) selecting the accurate pain reporting subject for inclusion in a clinical trial for analgesics (Katz, pg. 55, Identify and eliminate sources of variability in study conduct, Screen out patients who can’t report pain accurately.  Eliminating sources of variability and screening out patients who can’t report pain accurately is construed as selecting the accurate pain reporting subject because removing the inaccurate pain reporters leaves only the accurate pain reporters.).
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the identification and selection of accurate pain reporting subjects of Katz in the modified process of Ross because the intent of Katz is to improve assay sensitivity (Katz, title), which is to improve the accuracy of the subject pain reporting.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results.

Regarding claims 22 and 23, Ross in view of Katz and CEFAR teaches the method of claim 1 and the method of claim 20.
Ross does not explicitly teach wherein the pain reporting accuracy of the subject is quantified by determining the R2 curve fit statistic from a least squares fit to psychophysical function, wherein the R2 curve fit statistic is a deviation from the psychophysical function represented by a general form equation:
ψ = k(Ф - Ф0)n,
wherein Ф0 is a constant value corresponding to "threshold," 
ψ is a psychological magnitude, which is a power function of a physical magnitude Ф, and n is an exponent of the psychophysical function relating a psychological magnitude to a stimulus magnitude.
However, Katz teaches wherein the pain reporting accuracy of the subject is quantified by determining the R2 curve fit statistic from a least squares fit to psychophysical function, wherein the R2 curve fit statistic is a deviation from the psychophysical function represented by a general form equation:
ψ = k(Ф - Ф0)n,
wherein Ф0 is a constant value corresponding to "threshold," 
ψ is a psychological magnitude, which is a power function of a physical magnitude Ф, and n is an exponent of the psychophysical function relating a psychological magnitude to a stimulus magnitude (Katz, pg. 31 provides this general form equation.  Pg. 32 provides the determined R2 curve fit statistic from a least squares fit to the psychophysical function, along with the determined Coefficient of Variation (COV) and Intraclass Correlation Coefficient (ICC).).
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Ross with the teachings of Katz to quantify the 2 curve fit statistic from a least squares fit to psychophysical function because the intent of Katz is to improve assay sensitivity (Katz, title), which is to improve the accuracy and/or reliability of the subject pain reporting.  Therefore, it would have been combining prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant’s arguments, filed 11 November 2020, with respect to the objection to claim 20 have been fully considered and are persuasive.  The amendment obviates the objection.  This objection has been withdrawn.  However, the amendments to the claims necessitate new objections.

Applicant’s arguments, filed 11 November 2020, with respect to the rejection of the claims under 35 USC 112(b) regarding broadening scope have been fully considered and are persuasive.  The amendment obviates the rejection.  This rejection has been withdrawn.  However, the amendments to the claims necessitate new rejections.

Applicant’s arguments, filed 11 November 2020, with respect to the rejection of the claims under 35 USC 112(a) regarding claiming essential matter that is improperly incorporated by reference have been fully considered and are persuasive.  The amendments to the specification to properly disclose the essential matter obviate the rejection.  This rejection has been withdrawn.  

Applicant's remaining arguments filed 11 November 2020 against the rejections of the claims have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant alleges that, under Step 2A, Prong 1, the claims do not fall within any of the enumerated subject matter groupings identified in the 2019 Guidelines.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is therefore not persuasive.  In contrast, the rejection above explicitly identifies that the claims recite a judicial exception.
Applicant then alleges that, under Step 2A, Prong 2, even if the claims recite an abstract idea, there are additional elements that integrate the abstract idea into a practical application that improves the relevant field of technology.  Here Applicant alleges that steps (d), (f), (i), and (j) of claims 1 and 20 are additional elements.
Examiner respectfully disagrees.  As identified in the rejection above, these steps are not additional elements, but are in fact, wholly directed to the abstract idea groupings.
Applicant then alleges that the realm of technology that is improved is clinical trial technology.
Examiner respectfully disagrees.  In fact, no technology is claimed or improved in the claims.  As identified in the rejection, these methods are void of any additional elements, and can be entirely performed by a human.  For the sake of argument, even if the claimed method provides an improvement, “the focus of the claims is not a physical-realm improvement but an improvement in wholly abstract ideas -- the selection and mathematical analysis of information, followed by reporting or displaying of the results.”  See SAP America Inc. v. Investpic, LLC (898 F.3d 1161, 127 U.S.P.Q.2d 1597 (Fed Cir. 2018), hereinafter referred to as SAP) at pg. 10.  There is, in short, nothing ‘inventive’ about any claim details, individually or in combination, that are not themselves in the realm of abstract ideas. In the absence of the required “inventive concept” in application, the claims here are legally equivalent to claims simply to the asserted advance in the realm of abstract ideas—an advance in mathematical techniques in subject response reporting. Under the principles developed in interpreting § 101, patent law does not SAP at pg. 13.
Applicant follows with alleging that “selecting the accurate symptom reporting subject for inclusion in a clinical trial for analgesics” is analogous to step (c) “vaccinating a second group of domestic cats in accordance with the lowest-risk vaccination schedule” in pg. 15 of the Office’s 2019 October Update, and therefore applies the abstract idea.
Examiner respectfully disagrees.  First, the example is merely an example to further understanding and is not precedential.  Second, the claimed selecting step is not analogous the exampled step (c).  In particular, the example step (c) is part of an example to assess whether claim limitations are merely extra-solution activity or a field of use to determine if they apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claimed selecting step is not part of a treatment or prophylaxis for a disease or medical condition, let alone a particular treatment or prophylaxis.  Again, Applicant is directed to the decision in SAP America Inc. v. Investpic, LLC which identified there is, in short, nothing ‘inventive’ about any claim details, individually or in combination, that are not themselves in the realm of abstract ideas. In the absence of the required “inventive concept” in application, the claims here are legally equivalent to claims simply to the asserted advance in the realm of abstract ideas—an advance in mathematical techniques in subject response reporting. Under the principles developed in interpreting § 101, patent law does not protect such claims, without more, no matter how groundbreaking the advance. An innovator who makes such an advance lacks patent protection for the advance itself. If any such protection is to be found, the innovator must look outside patent law in search of it, such as in the law of trade secrets, whose core requirement is that the idea be kept secret from the public.  See SAP at pg. 13.


Regarding Applicant’s arguments against the rejections of the claims under 35 USC 103, Applicant alleges that Ross and Katz do not teach newly amended limitations to claims 1 and 20.  	
Examiner respectfully disagrees, and directs Applicant to the rejections above which address these newly amended limitations.  
Applicant also alleges that Katz is improperly applied to step (h) of claim 1.
Examiner respectfully disagrees.  In contrast to Applicant’s allegations, the plots of pg. 33 in Katz illustrate the statistics generated from applying a curve fitting technique to the evoked pain ratings reported by the subject in response to the plurality of noxious stimuli. (See Applicant’s own specification at pg. 4, para. 2, “curve fit statistics").
Applicant then alleges that none of these references teach the claimed methods, with steps performed in the order as required by the claims to improve the subject’s ability to report pain accurately.
Examiner respectfully disagrees.  There is nothing in the claims that requires a specific order of performing the steps.  In particular, the claims recite “the method comprising acts of”.  See MPEP 2111.03.  Thus, Applicant’s arguments are moot.
Applicant also alleges that claims 22 and 23 depend from claims 1 and 20 and are patentable over the cited prior art for at least the same reasons discussed with respect to claims 1 and 20.
Examiner respectfully disagrees, and directs Applicant to the rejections above which address newly amended claim 1 and its remaining dependent claims.  Additionally, Applicant is directed to the rejections above which also address new claims 22 and 23.
Therefore, the rejections stand.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Katz, N. (2010, June 25). Improving Assay Sensitivity in Analgesic Proof-of-Concept ... Retrieved January 8, 2017, from http://www.immpact.org/static/meetings/Immpact13/background/Katz.pdf